                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


In Re: MBF Inspection Services, Inc.,             Bankruptcy Case No. 18-11579-t11
                          Debtor.

Thomas Ganci, Larry Alexander,
Glynn Estess, Gary Brooks,
Richard Gill, and Gary Marshall

              Creditors / Appellants,                           CV No. 19-61 WJ/CG

v.

       MBF Inspection Services, Inc.,

              Debtor / Appellee.

          ORDER TO NOTIFY THE COURT OF STATUS OF SETTLEMENT

       THIS MATTER is before the Court upon review of the record. In their Joint

Motion to Stay Appeal, (Doc. 23), the parties noted that the bankruptcy case

underpinning this litigation settled on May 30, 2019. In the Notice of Case Status, (Doc.

28), Plaintiff Thomas Ganci noted the settlement involves a Rule 23 class and is subject

to approval by the United States District Court for the Southern District of Ohio. Over 75

days have passed since the parties’ last update and neither party has filed closing

documents or otherwise advised the Court of the delay in reaching a final disposition.

       IT IS THEREFORE ORDERED that, on or before January 10, 2020, Plaintiff

shall notify the Court in writing of the status of this case and provide an anticipated

timeline for filing closing documents.

       IT IS SO ORDERED.

                                   _____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
